tax_exempt_and_government_entities_division number release date date date uil department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny taxpayer identification form tax_year s ended person to contact id number contact numbers telephone fax dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to be eeteneneeanes because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights by signing form 6018-a consent to proposed action you indicated that you accept our determination to revoke your organization’s exempt status we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning we have secured form 1120-a for years ended if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service wells fargo building - suite 1130b mail stop 4925stp st paul mn tax exempt ano government entities division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lfa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v sched or exhibit form 886-a explanation of items year period ended date name of taxpayer org legend org name and address of org date tax period date 1a effective date of revocation date date of incorporation a alumni assoc b university c cities d state issue under consideration does org qualify to be exempt from federal_income_tax under internal_revenue_code sec_501 facts the org was incorporated in date and was granted tax exemption under internal_revenue_code irc c as a social_club in a letter from the internal_revenue_service the purpose of the org is to work in conjunction with a in promoting by organized effort the best interests of the b the organization wants to establish closer contact among alumni in the c and encourage qualified young people to attend b per the bylaws stated the organization wanted to offer scholarships to state and western state youth and to perform community service within c membership was limited to former students faculty members or anyone who has an interest in b there were no articles of incorporation given by the taxpayer per microfiche file request i was able to receive a copy of the articles of incorporation and noted that the purpose of the organization was very similar to the purpose in which the taxpayer gave me law and argument internal_revenue_code c describes as exempt as provided under sec_501 clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder the tax treatment of social clubs is designed to allow individuals to join together to provide themselves with recreational or social facilities on a mutual basis without tax consequences it operates properly only when the club's sources of income are limited to its membership so the member is in substantially the same form-886-a rev page department of the treasury - internal_revenue_service form 886-a explanation of items name of taxpayer org sched or exhibit year period ended date position as if he had spent his after-tax_income on pleasure or recreation without the intervening organization sec_501 was amended in to provide that social clubs could receive some income from sources outside the membership without losing their exempt status the legislative_history indicates that congress intended to liberalize prior irs limitations on the portion of income a social_club may receive from nonmember use of its facilities and investment_income however the senate committee report states the intent is not that these organizations should be permitted to receive within permitted allowances income from the active_conduct of businesses not traditionally carried on by these organizations the committee reports for public law senate report no 2d session c b state that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their memberships without losing their exempt status a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent amount of its gross_receipts where a social_club receives no income from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula internal_revenue_code irc sec_512 states that unrelated_business_taxable_income is the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed which are directly connected with the carrying on of such trade_or_business sec_512 states that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed which are directly connect with the production of the gross_income excluding exempt_function_income internal_revenue_code a b exempts social clubs only to the extent of their exempt_function_income which is defined as the gross_income from dues fees charges and other income generated by club members pursuant to the organizations’ nonprofitable purposes income received from the general_public or from investments is treated as unrelated_business_taxable_income and is taxed at general corporate rates department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items name of taxpayer org sched or exhibit year period ended date examples of taxable_income include investment_income or income generated from nonmembers through traditional activities ie those activities that if conducted with members further a social purpose revproc_71_17 details public law and sets forth the guidelines for determining the effect gross_receipts derived from use of social club's facilities by the general_public has on the club's exemption from federal_income_tax under sec_501 of the internal_revenue_code these guidelines will be used in connection with the examination of annual returns on forms and 990-t filed by social clubs this revenue_procedure also describes the records required when nonmembers use a club's facilities and the circumstances under which a host-guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code sec_4 of revproc_71_17 provides the recordkeeping requirements section dollar_figure of revproc_71_17 states that the occasions involving use by non-members the club must maintain books_and_records of each such use and the amount derived therefrom this requirement applies even though the member pays initially for such use in each instance the record must contain the following information the date the total number in the party the number of non-members in the party the total charges the charges attributable to non-members the charges paid_by nonmembers and where a member pays all or part of the charges attributable to non-members a statement signed by the member indicating whether the has been or will be reimbursed for such non-member use and if so the amount of the reimbursement attached is a sample worksheet that includes these items section dollar_figure of revproc_71_17 provides that if a club fails to maintain or make available the records required by that revenue_procedure the percentage guidelines may not be used in the determination of whether the club has a non-exempt purpose government’s position a social club's exemption does not operate properly when it receives income from sources outside its membership because the members will receive a benefit not contemplated by the statute in that untaxed dollars are used by the organization to provide pleasure or recreation to its membership to prevent club - members from receiving benefits not contemplated by sec_501 the receipt of nonmember income and department of the treasury - internal_revenue_service f orm-886-a rev page form 886-a explanation of items name of taxpayer org sched or exhibit year period ended date investment_income is permitted up to certain limits without jeopardizing exemption but the net_income from these sources is made taxable by the clubs by sec_512 a nonmember is considered to be a person from the general_public who is provided recreational and social services by the organization and pays for these services a paying nonmember is a purchaser of the goods or services provided by the organization and is a direct recipient of those goods or services from the organization such a nonmember is not considered to be entertained by a member even when accompanied by a member but is instead considered to be a principal in a business transaction with the organization the host- guest relationship is missing when the nonmember pays a social_club may derive up to of its gross_receipts from nonmember use of club facilities and or services without jeopardizing its exempt status it is important to distinguish nonmember use from member use of the facilities and services an issue that arises is whether an individual or a group is a true guest of a member this is important because income from bona-fide guests is treated as member income the amendment to sec_501 by p l does not affect what constitutes public use of club facilities and prior precedent on this question should still be followed where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_7_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg restaurant and bar sales to non-members the presumption will be that the organization's exempt status should be revoked because it is not primarily engaged in sec_501 activities all income of an organization that is otherwise organized and operated within the meaning of sec_501 should be considered as income from unrelated business if no records are maintained to determine if such income is related to exempt_activities purposes note sec_512 provides modifications to the definition of unrelated_business_taxable_income therefore income from sources not related to exempt_activities purposes might not be considered as unrelated_business_taxable_income for example hall rental income would not be unrelated_business_taxable_income ubti unless services are rendered or the property is debt-financed_income that an organization claims is related or partially related to exempt_activities purposes of the organization must be substantiated by the maintenance of records by the organization in sufficient detail to determine whether the income is related to the exempt_activities purposes of the organization and whether the income is derived from members or nonmembers based on completing a two-year income analysis during tax periods ending date it has been determined that org has been unable to provide an accurate account of nonmember income as outlined in public law bulletin furthermore the organization has failed to maintain book and records regarding member and nonmember income department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items sched or exhibit year period ended date name of taxpayer org organization’s position the treasurer of the org agreed to revocation of their c exempt status due to unable to accurately substantiate member vs nonmember income he stated that he believes that the organization will dissolve as opposed to reapplying for exempt status the expectation of his responsibilities is way greater than he anticipated and he will not be able to fulfill his position conclusion based upon the information noted above it is proposed the exempt status of the organization be revoked as of the fiscal_year date 1a forms u s_corporation income_tax return should be obtained for the fiscal years date and date amended forms 990-t cannot be filed for these years to differentiate member and nonmember income because records on non-member usage of the facilities have not been kept according to revproc_71_17 the organization may re-apply for tax exemption under sec_501 but should use improved recordkeeping procedures that will comply with revproc_71_17 noted above and which could also include such factors as e all members should provide a membership number to purchase restaurant and bar services and the membership number entered on the receipt if the membership number is not on the receipt the presumption is that services are to nonmembers carbons of the receipts will be retained by the organization to distinguish member and nonmember receipts the copies of member receipts should be a different color from the copies of nonmember receipts when the member pays for the services rendered to a guest or guest the income will be considered member income a member will be issued a member receipt indicating the member paid for the services provided to the guest ifthe member brings nonmembers but does not pay for them they cannot be considered guests and these nonmembers should receive nonmember receipts for services provided to them the member will receive a member receipt for services provided to the member department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items name of taxpayer org sched or exhibit year period ended date where a member pays all or part of the charges attributable to nonmembers a statement signed by the member indicating whether he has been or will be reimbursed for such nonmember use and if so the amount of the reimbursement where a nonmember makes payment to the organization or reimburses a member and a claim is made that the amount was paid gratuitously for the benefit of a member a statement should be signed by a member indicating the donor's name and relationship to the member and containing information to substantiate the gratuitous nature of the payment or reimbursement for occasions in which the organization is dealing with nonmembers and wishes to contest the presumption that the income is subject_to the unrelated_business_income_tax the organization's books_and_records must contain the following information a the date b purpose of function c the total number in the party d whether a member sponsors the function and if so the name of the sponsor e the number of members in the party f the number of nonmembers in the party g the total charges h the charges paid_by a member i the charges paid_by nonmembers department of the treasury - internal_revenue_service form-886-a rev page
